DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to RCE filed on 12/02/2020.    
. 
Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2020 has been entered.

Status of Claims
4.	The Amendment filed on 10/27/2020 has been received.  Claims 1, 4, 13 and 16-19 have been amended. Claims 3, 5-12 and 14-15 have been cancelled; Claims 1-2, 4, 13, 16-19 are pending.

Allowable Subject Matter
5. 	Claims 1-2, 4, 13, 16-19 are allowed.

					Examiner’s Note:

6.	Although it uses “receiving unit”, “imaging control unit” in claim 1 and claim 19, and “notification unit” in claim 19, it defines “at least one processor or circuit configured to function as the following units”; therefore, “receiving unit”, “imaging control unit” in claim 1, 19 and “notification unit” in claim 19 does not invoke 112(f).

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1). 	Examiner has indicated allowable subject matter in claim 13 and 15 (the final rejection 08/05/2020); applicant has incorporated allowable subject matter in claim 15 into independent claims 1, 18, 19 and amended claim 13 as independent claim form. Therefore, the claims are allowable. 
2). 	For claim 1, the prior art does not disclose or suggest the unique way to set an area as detection focus based on first size, first distance and second distance information stored in a storage device; such unique way is allowable. 
KASAI et al. (US 20170007342 ), YOSHINO (US 20150334289), Tsukamoto et al. (US 5204710),  Austin et al. (US 20180368656) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of KASAI in combination of YOSHINO, Tsukamoto and Austin to achieve the same invention as claimed in the instant claim.
Claims 2, 4, 16-17 are allowed because they depend on claim 1.

or claim 13, the prior art does not disclose or suggest the unique way to detect if image capture device is attached to the robot arm and if not, then control device restricts the operation of the robot arm caused by the image capture device; such unique way is allowable. 
KASAI et al. (US 20170007342 ), YOSHINO (US 20150334289), Tsukamoto et al. (US 5204710),  Austin et al. (US 20180368656) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of KASAI in combination of YOSHINO, Tsukamoto and Austin to achieve the same invention as claimed in the instant claim.

4).      Claims 18 is allowed with the similar reason as claim 1.

5).      Claims 19 is allowed with the similar reason as claim 1.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423